Exhibit 10.15

DOLLAR GENERAL CORPORATION
PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule
A hereto (the “Grant Date”), is made between Dollar General Corporation, a
Tennessee corporation (hereinafter, together with all Service Recipients unless
the context indicates otherwise, called the “Company”), and the individual whose
name is set forth on the signature page hereof, who is a Key Employee of the
Company (hereinafter referred to as the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Dollar General
Corporation Amended and Restated 2007 Stock Incentive Plan, as amended from time
to time (the “Plan”), the terms of which are hereby incorporated by reference
and made a part of this Agreement.

WHEREAS, the Company desires to grant the Grantee a performance share unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Performance Share Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Company’s Board appointed to administer the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its shareholders to grant the Performance Share Unit Award provided
for herein to the Grantee, and has advised the Company thereof and instructed
the undersigned officer to issue said Performance Share Unit Award.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

1. Grant of Performance Share Unit Award.  Subject to the terms and conditions
of the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Grantee a certain number of performance units
(referred to as “Performance Share Units”) which the Grantee will have an
opportunity to earn and vest in over Performance Periods (as defined below) of
one year or three years if certain performance goal measures are met in
accordance with Section 4 and if additional service and payment requirements are
met in accordance with Section 5.  A Performance Share Unit represents the right
to receive one Share of Common Stock upon satisfaction of the requirements set
forth in this Agreement.  For the avoidance of doubt, no Performance Share Unit
shall be earned unless all applicable performance and service requirements are
met.

2. Target Number of Performance Share Units.  The target number of Performance
Share Units awarded is set forth on Schedule A hereto.  At the end of the
applicable Performance Period, and subject to additional service and payment
requirements in Section 5, the Grantee can earn up to [300%] of the target
number of Performance Share Units or as little as [no] Performance Share Units,
depending upon actual performance compared to the performance goal measures
established by the Committee. 

3. Performance Period.  There are two periods during which the performance goal
measures apply (each a “Performance Period”):  a one-year performance period
applies to the Adjusted EBITDA goal (the “One-Year Goal”) and a three-year
performance period applies to the

1

--------------------------------------------------------------------------------

 

 

Average Adjusted ROIC goal (the “Three-Year Goal”).  The Performance Periods
begin and end as set forth on Schedule A hereto. 

4. Performance Goal Measures.

(a) The performance goal measures and the levels of performance for each of the
performance goal measures that are required to earn Performance Share Units were
established by the Committee on the Grant Date.  In determining performance,
[fifty percent (50%)] of the target number of Performance Share Units are
subject to the One-Year Goal which is based on Adjusted EBITDA and the other
[fifty percent (50%)] of the target number of Performance Share Units are
subject to the Three-Year Goal which is based on Average Adjusted ROIC, each as
defined below and as established by the Committee, for the applicable
Performance Period, with the method for determining the number of Performance
Share Units that can be earned (including the threshold, target and maximum
number of Performance Share Units) set forth on Schedule A hereto, subject to
the additional service and payment requirements in Section 5.  In allocating the
Performance Share Units between the One-Year Goal and the Three-Year Goal, any
remaining fractional share of Common Stock underlying the target number of
Performance Share Units shall be allocated to the One-Year Goal.  If the
performance level for a performance goal measure is below the established
threshold, no Performance Share Units shall be earned for the applicable
Performance Period with respect to such performance goal measure.  If the
performance level for a performance goal measure is above the established
maximum, no additional Performance Share Units shall be earned above the
associated maximum payout level for the applicable Performance Period with
respect to such performance goal measure.  Within sixty (60) days following the
end of the applicable Performance Period, the Committee will determine the
extent to which the applicable performance goal measure has been met and the
number of Performance Share Units earned (subject to the additional service and
payment requirements in Section 5).  If performance for the applicable
performance goal measure is between the threshold and the target or between the
target and the maximum, the performance level achieved will be determined by
applying linear interpolation to the performance interval and then rounding to
the nearest whole Performance Share Unit.  The Committee must certify the
performance results for each of the performance goal measures following the end
of the applicable Performance Period.  Except as provided in Section 5(i) in the
event of a Change in Control during the applicable Performance Period, any
Performance Share Units that are not, based on the Committee’s determination,
earned by performance during the applicable Performance Period, including
Performance Share Units that had been potentially earnable by performance in
excess of the actual performance levels achieved, shall be cancelled and
forfeited as of the last day of the applicable Performance Period.

(b) The following terms have the following meaning for purposes hereof:

(i) “Adjusted EBITDA” shall be computed as income (loss) from continuing
operations before cumulative effect of change in accounting principles plus
interest and other financing costs, net, provision for income taxes, and
depreciation and amortization, but shall exclude the impact of (a) any costs,
fees and expenses directly related to the consideration, negotiation,
preparation, or consummation of any asset sale, merger or other transaction that
results in a Change in Control (within the meaning of the Plan) of the Company
or any offering of Company common stock or other security; (b) disaster-related
charges; (c) any gains or losses associated with the Company’s LIFO computation;
and (d) unless the Committee disallows any such item, (i) any unbudgeted loss as
a result of the resolution of a legal matter or (ii) any

2

--------------------------------------------------------------------------------

 

 

unplanned loss(es) or gain(s) related to the implementation of accounting or tax
legislative changes or (iii) any unplanned loss(es) or gain(s) of a
non-recurring nature, provided that in the case of each of (i), (ii) and (iii)
such amount equals or exceeds [$1 million] from a single loss or gain, as
applicable, and [$10 million] in the aggregate.

 

(ii) “Adjusted ROIC” shall mean during each fiscal year within the Performance
Period applicable to the Three-Year Goal (a) the result of (x) the sum of (i)
the Company’s operating income, plus (ii) depreciation and amortization, plus
(iii) single lease cost, minus (y) taxes, divided by (b) the result of (x) the
sum of the averages of: (i) total assets, including any assets associated with
the adoption of new lease accounting standards in [2019] not otherwise reflected
in the Company’s balance sheet, plus (ii) accumulated depreciation and
amortization, minus (y) (i) cash, minus (ii) goodwill, minus (iii) accounts
payable, minus (iv) other payables, minus (v) accrued liabilities, but shall
exclude the impact of (a) any costs, fees and expenses directly related to the
consideration, negotiation, preparation, or consummation of any asset sale,
merger or other transaction that results in a Change in Control (within the
meaning of the Plan) of the Company or any offering of Company common stock or
other security; (b) disaster-related charges; (c) any gains or losses associated
with the Company’s LIFO computation; and (d) unless the Committee disallows any
such item, (i) any unbudgeted loss as a result of the resolution of a legal
matter or (ii) any unplanned loss(es) or gain(s) related to the implementation
of accounting or tax legislative changes or (iii) any unplanned loss(es), or
gain(s) of a non-recurring nature, provided that in the case of each of (i),
(ii) and (iii) such amount equals or exceeds [$1 million] from a single loss or
gain, as applicable, and [$10 million] in the aggregate.

 

(iii) “Average Adjusted ROIC” shall mean the average of the Adjusted ROIC for
the three fiscal years during the Performance Period applicable to the
Three-Year Goal.

 

5. Vesting and Payment.  

(a)     Except as provided otherwise in Sections 5(b), 5(c) and 5(i) below and
subject to the attainment of the applicable performance goal measures and the
required certification as provided in Section 4, the Performance Share Units
shall become vested in accordance with the vesting table set forth on Schedule A
hereto on the dates listed in the first column of such table (each a “Vesting
Date”), provided the Grantee remains continuously employed through the
applicable Vesting Date.  Once vested, the Performance Share Units shall be paid
as provided in Section 5(d) or 5(i), subject to the forfeiture provisions of
Section 5(c) below. To the extent the application of the above vesting schedule
results in the vesting of fractional shares, the fractional shares shall be
combined and vest on the earliest Vesting Date.  If the Grantee’s employment
with the Company terminates prior to a Vesting Date and neither Section 5(b) nor
5(i) applies or has applied, then any unvested Performance Share Units at the
date of such termination of employment shall be automatically forfeited to the
Company and cancelled.

(b)     Accelerated Vesting Events.    

(i) Performance Share Units Subject to One-Year Goal:  To the extent Performance
Share Units subject to the One-Year Goal have not previously terminated, been
forfeited or become vested and nonforfeitable, and except as otherwise provided
in Section 5(i), (A) in the event the Grantee’s employment is terminated before
the last day of the Performance Period because of the Grantee’s Retirement (as
defined below) or the Grantee dies or becomes

3

--------------------------------------------------------------------------------

 

 

Disabled (as defined below) before the last day of the Performance Period, then
a Pro-Rata Portion (as defined below) of such Performance Share Units (rounded
to the nearest whole share) that would have vested on the first Vesting Date
shall become vested and nonforfeitable as of the end of the Performance Period
 (to the extent earned based upon all applicable performance requirements, and
subject to all certification requirements, in Section 4) and all remaining
Performance Share Units subject to the One-Year Goal shall be automatically
forfeited to the Company and cancelled, (B)  in the event the Grantee’s
employment is terminated on or after the last day of the Performance Period but
before a subsequent Vesting Date due to the Grantee’s Retirement, then that
one-third (33 1/3%) of the Performance Share Units that would have become vested
and nonforfeitable on the next Vesting Date if the Grantee had remained employed
through such date shall become vested and nonforfeitable as of such
Retirement (to the extent earned based on all applicable performance
requirements, and subject to all certification requirements, in Section 4) and
all remaining Performance Share Units subject to the One-Year Goal shall be
automatically forfeited to the Company and cancelled,  provided, however, that,
if the Grantee retires on a Vesting Date, no accelerated vesting shall occur but
rather the Grantee shall be entitled only to the portion of the Performance
Share Units that were scheduled to vest on such Vesting Date and all remaining
Performance Share Units subject to the One-Year Goal shall be automatically
forfeited to the Company and cancelled; and (C)  in the event the Grantee dies
or becomes Disabled on or after the last day of the Performance Period but
before a subsequent Vesting Date,  then all remaining unvested Performance Share
Units that would have become vested and nonforfeitable if the Grantee had
remained employed through all future Vesting Dates shall become vested and
nonforfeitable as of such death or Disability (to the extent earned based upon
all applicable performance requirements, and subject to all certification
requirements, in Section 4).    

(ii) Performance Share Units Subject to Three-Year Goal:  To the extent
Performance Share Units subject to the Three-Year Goal have not previously
terminated, been forfeited or become vested and nonforfeitable, and except as
otherwise provided in Section 5(i), in the event the Grantee’s employment is
terminated before the last day of the Performance Period because of the
Grantee’s Retirement or the Grantee dies or becomes Disabled before the last day
of the Performance Period, then a Pro-Rata Portion of such Performance Share
Units (rounded to the nearest whole share) that would have vested on the Vesting
Date shall become vested and nonforfeitable as of the end of the Performance
Period  (to the extent earned based upon all applicable performance
requirements, and subject to all certification requirements, in Section 4) and
all remaining Performance Share Units subject to the Three-Year Goal shall be
automatically forfeited to the Company and cancelled.  To the extent Performance
Share Units subject to the Three-Year Goal have not previously terminated, been
forfeited or become vested and nonforfeitable, and except as otherwise provided
in Section 5(i), in the event the Grantee’s employment is terminated on or after
the last day of the Performance Period but before the Vesting Date because of
the Grantee’s Retirement or the Grantee dies or becomes Disabled on or after the
last day of the Performance Period but before the Vesting Date, then such
Performance Share Units that would have vested on the Vesting Date shall become
vested and nonforfeitable as of such Retirement, death or Disability (to the
extent earned based upon all applicable performance requirements, and subject to
all certification requirements, in Section 4).

 

(iii) For purposes of Section 5(b), a “Pro-Rata Portion” is determined by a
fraction (not to exceed one), the numerator of which is the number of months in
the applicable Performance Period during which the Grantee was continuously in
the employment of the Company

4

--------------------------------------------------------------------------------

 

 

and the denominator of which is the number of months in the applicable
Performance Period.  The Grantee will be deemed to be employed for a month if
the Grantee’s Retirement, death or Disability occurs after the fifteenth (15th)
day of a month. 

 

(iv) Accelerated vesting under Section 5(b) shall not accelerate the time of
payment of the Performance Share Units and payment shall be made on the
applicable Payment Date as provided in Section 5(d).

 

(c)     Termination With Cause.  Notwithstanding any other provision of this
Agreement, in the event the Grantee’s employment is terminated by the Company
with Cause prior to the satisfaction of all applicable performance, service and
payment requirements, all Performance Share Units shall be forfeited and
cancelled on the date of such termination of employment and the Grantee shall
have no rights under this Agreement.

(d)     Payment of Performance Share Units.  Except as provided otherwise in
Section 5(i) (related to a Change in Control), once earned and vested in
accordance with Section 4 and Section 5(a) or 5(b), as applicable, the
Performance Share Units shall be paid on the Vesting Dates set forth on Schedule
A hereto.  Such payment dates, as well as the special earlier accelerated
payment date due to a Qualifying Termination as provided in Section 5(i), are
each referred to individually as a “Payment Date”.

(e)     Transfers and Reemployment.  For purposes of this Agreement, transfer of
employment among the Company and another Service Recipient shall not be
considered a termination or interruption of employment.  Upon reemployment
following a termination of employment for any reason, the Grantee shall have no
rights to any Performance Share Units previously forfeited and cancelled under
this Agreement.

(f)    Retirement.  For purposes of this Agreement, Retirement shall mean the
voluntary termination of the Grantee’s employment with the Company on or after
(i) reaching the minimum age of sixty-two (62) and (ii) achieving five (5)
consecutive years of service; provided, however, that (x) the sum of the
Grantee’s age plus years of service (counting whole years only) must equal at
least seventy (70); (y) there is no basis for the Company to terminate the
Grantee with Cause at the time of the Grantee’s voluntary termination; and (z)
the termination also constitutes a “separation from service” within the meaning
of Section 409A of the Code.  

(g)     Disability or Disabled.  For the purposes of this Agreement, Disability
or Disabled shall have the meaning set forth in Treas. Reg.
Section 1.409A-3(i)(4).  The Grantee will be deemed disabled if the Grantee is
determined to be disabled under the Company’s long-term disability plan,
provided that the definition of “disability” applied under such plan complies
with the requirements of Treas. Reg. Section 1.409A-3(i)(4).

(h)     Cause.  For the purposes of this Agreement, Cause shall mean (i) “Cause”
as such term may be defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or (ii)
if there is no such employment agreement in effect, “Cause” as such term may be
defined in any change-in-control agreement between the Grantee and the Company
that is in effect at the time of termination of employment; or (iii) if there is
no such employment or change-in-control agreement, with respect to the Grantee:
(A) any act of the Grantee involving fraud or dishonesty, or any willful failure
to perform reasonable duties assigned to

5

--------------------------------------------------------------------------------

 

 

the Grantee which failure is not cured within 10 business days after receipt
from the Company of written notice of such failure; (B) any material breach by
the Grantee of any securities or other law or regulation or any Company policy
governing trading or dealing with stock, securities, investments or the like, or
any inappropriate disclosure or “tipping” relating to any stock, securities,
investments or the like; (C) other than as required by law, the carrying out by
the Grantee of any activity, or the Grantee making any public statement, which
prejudices or ridicules the good name and standing of the Company or its
Affiliates or would bring such persons into public contempt or ridicule; (D)
attendance by the Grantee at work in a state of intoxication or the Grantee
otherwise being found in possession at the Grantee’s place of work of any
prohibited drug or substance, possession of which would amount to a criminal
offense; (E) any assault or other act of violence by the Grantee; or (F) the
Grantee being indicted for any crime constituting (I) any felony whatsoever or
(II) any misdemeanor that would preclude employment under the Company’s hiring
policy.

(i)     Change in Control.  Notwithstanding any other provision of this
Section 5, in the event of a Change in Control, vesting and payment of the
Performance Share Units that have not previously become vested and
nonforfeitable and paid, or have not previously been forfeited, under Section 4,
5(a), 5(b), 5(c) or 5(d) shall be determined under this Section 5(i) as follows:

(i) In the event a Change in Control occurs on or before the end of the
applicable Performance Period and provided the Grantee is continuously employed
until the Change in Control, the target number of the applicable Performance
Share Units shall be deemed earned but otherwise continue to be subject to the
service and payment provisions, including applicable proration requirements,
that apply under Section 5(a), 5(b), 5(c) and 5(d) unless the Grantee
experiences a Qualifying Termination.  If the Grantee experiences a Qualifying
Termination, all of the applicable Performance Share Units deemed earned per the
preceding sentence and not previously vested and paid or previously forfeited,
shall become immediately vested and nonforfeitable and shall be paid on the date
of such Qualifying Termination, subject to a six-month delay, if applicable, as
provided under Section 10(c) of the Plan.

(ii) In the event a Change in Control occurs following the end of the applicable
Performance Period and provided the Grantee is continuously employed until the
Change in Control, all of the applicable Performance Share Units previously
earned based on the Committee’s determination of performance in accordance with
Section 4 shall continue to be subject to the service and payment requirements
that apply under Section 5(a), 5(b), 5(c) and 5(d) unless the Grantee
experiences a Qualifying Termination.  If the Grantee experiences a Qualifying
Termination, all of the applicable Performance Share Units previously earned
based on the Committee’s determination of performance in accordance with Section
4 and not previously vested and paid or previously forfeited, shall become
immediately vested and nonforfeitable and shall be paid on the date of such
Qualifying Termination, subject to a six-month delay, if applicable, as provided
under Section 10(c) of the Plan. 

 

(iii) For purposes of this Agreement, a Change in Control (as defined in the
Plan) will be deemed to have occurred with respect to the Grantee only if an
event relating to the Change in Control constitutes a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Treas. Reg. Section
1.409A-3(i)(5).

 

(j)     Good Reason.  For purposes of this Agreement, Good Reason shall mean (A)
a material diminution in the Grantee’s base salary unless such action is in
connection with across-the-

6

--------------------------------------------------------------------------------

 

 

board base salary reductions affecting one-hundred percent (100%) of employees
at the same grade level; or (B) a material diminution in the Grantee’s
authority, duties or responsibilities.  To qualify as a termination due to Good
Reason under this Agreement, the Grantee must have provided written notice to
the Company of the existence of the circumstances providing grounds for
termination for Good Reason within thirty  (30) days of the initial existence of
such grounds and must have given the Company at least thirty (30) days from
receipt of such notice to cure the condition constituting Good Reason.  Such
termination of employment must have become effective no later than one (1) year
after the initial existence of the condition constituting Good Reason.    

(k)     Qualifying Termination.  For purposes of this Agreement, Qualifying
Termination shall mean the Grantee’s employment with the Company is terminated
involuntarily by the Company other than with Cause or is terminated voluntarily
by the Grantee for Good Reason or due to Retirement other than when Cause
exists, in each case provided (A) the termination of employment occurs within
two (2) years following a Change in Control and (B) the termination of
employment also constitutes a “separation from service” within the meaning of
Section 409A of the Code.  In no event shall a Qualifying Termination include
the death, Disability or any other termination of or by the Grantee not
specifically covered by the preceding sentence.

(l)     Delivery of Shares.  Shares of Common Stock corresponding to the number
of Performance Share Units that have been earned and become vested and
nonforfeitable (“Performance Shares”) shall be paid to the Grantee, or, if
deceased, to the Grantee’s estate, in settlement of the Performance Share
Units on the Payment Dates provided in Sections 5(d) and 5(i).  Payment only may
be delayed by the Company in accordance with the requirements of Section 409A of
the Code although no interest shall be payable in the event there is a delay for
any reason.  Such payment shall be accomplished either by delivering a share
certificate or by providing evidence of electronic delivery, and the Performance
Shares shall be registered in the name of the Grantee or, if deceased, the
Grantee’s estate. The Performance Shares may be either previously authorized but
unissued Shares or issued Shares, which have then been reacquired by the
Company.  Such Shares shall be fully paid and nonassessable.  In determining the
number of Performance Shares to be withheld for taxes as provided in Section 10,
the value of the Performance Shares shall be based upon the Fair Market Value of
the Shares on the date of payment.  If a Payment Date falls on a weekend,
holiday or other non-trading day, the value of any Performance Shares payable on
such Payment Date shall be determined based on the Fair Market Value of the
Shares on the most recent prior trading date.

6. No Dividend Equivalents.  The Grantee shall have no right to dividend
equivalents or dividends on the Performance Share Units.    

7. Transferability.  Neither the Performance Shares prior to delivery pursuant
to Section 5 nor any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Grantee or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 7 shall not prevent
transfers by will or by the applicable laws of descent and distribution.

8. No Guarantee of Employment.  Nothing in this Agreement or in the Plan shall
confer upon the Grantee any right to continue in the employ of the Company or
shall interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to terminate the

7

--------------------------------------------------------------------------------

 

 

employment of the Grantee at any time for any reason whatsoever, with or without
cause, subject to the applicable provisions of, if any, the Grantee’s employment
agreement with the Company or offer letter provided by the Company to the
Grantee.

9. Change in Capitalization; Change in Control.  If any event described in
Section 8 or 9 of the Plan occurs, this Agreement and the Performance Shares
shall be adjusted to the extent required or permitted, as applicable, pursuant
to Sections 8 and 9 of the Plan.

10. Taxes.  The Grantee shall have full responsibility, and the Company shall
have no responsibility (except as to applicable tax withholdings), for
satisfying any liability for any federal, state or local income or other taxes
required by law to be paid with respect to the Performance Shares.  The Grantee
is hereby advised to seek his or her own tax counsel regarding the taxation of
the Performance Shares hereunder.  Unless otherwise determined by the Committee
(in compliance with Section 409A of the Code),  on the applicable Payment Date,
the Company shall withhold from any Performance Shares deliverable in payment of
the Performance Share Units the number of Performance Shares having a value
equal to the minimum amount of income and employment taxes required to be
withheld under applicable laws and regulations, and pay the amount of such
withholding taxes in cash to the appropriate taxing authorities.  Unless
otherwise determined by the Committee (in compliance with Section 409A of the
Code), if vesting occurs prior to payment and applicable law requires the
payment of employment taxes at such time, then the Company shall withhold from
the Performance Share Units at vesting the number of Performance Shares having a
value equal to the minimum amount of income and employment taxes required to be
withheld under applicable law and regulations, in a manner that complies with
Section 409A of the Code, and pay the amount of such withholding taxes in cash
to the appropriate taxing authorities. With regard to withholding on the Payment
Date (but not at the time of vesting), any fractional shares resulting from the
payment of the withholding amounts shall be liquidated and paid in cash to the
U.S. Treasury as additional federal income tax withholding for the Grantee. With
regard to withholding at the time of vesting, only full shares (determined by
rounding down to the next full share) shall be liquidated and paid in cash to
the U.S. Treasury and any additional amounts due for tax withholding shall be
paid by the Grantee.  Grantee shall be responsible for any withholding taxes not
satisfied by means of such mandatory withholding and for all taxes in excess of
such withholding taxes that may be due upon vesting of the Performance Share
Units. 

11. Limitation on Obligations.  This Performance Share Unit Award shall not be
secured by any specific assets of the Company, nor shall any assets of the
Company be designated as attributable or allocated to the satisfaction of the
Company’s obligations under this Agreement.  In addition, the Company shall not
be liable to the Grantee for damages relating to any delays in issuing the share
certificates or electronic delivery thereof to him or her (or his or her
designated entities), any loss of the certificates, or any mistakes or errors in
the issuance or registration of the certificates or in the certificates
themselves.  

12. Securities Laws.  The Company may require the Grantee to make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws.  The
Performance Share Units and Performance Shares shall be subject to all
applicable laws, rules and regulations and to such approvals of any governmental
agencies as may be required.

13. Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary or his or her
designee, and any

8

--------------------------------------------------------------------------------

 

 

notice to be given to the Grantee shall be addressed to the Grantee at the last
address of the Grantee known to the Company unless otherwise directed by the
Grantee in a notice provided in accordance with this Section 13.  By a notice
given pursuant to this Section 13, either party may hereafter designate a
different address for notices to be given to him or her.  Any notice that is
required to be given to the Grantee shall, if the Grantee is then deceased, be
given to the Grantee’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 13.  Any notice shall have been deemed duly given when
(i) delivered in person, (ii) enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service, or
(iii) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

14. Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

15. Section 409A of the Code.  The provisions of Section 10(c) of the Plan are
hereby incorporated by reference.  Notwithstanding the foregoing, the Company
shall not be liable to the Grantee in the event this Agreement fails to be
exempt from, or comply with, Section 409A of the Code. 

16. Arbitration.  In the event of any controversy among the parties hereto
arising out of, or relating to, this Agreement which cannot be settled amicably
by the parties, such controversy shall be finally, exclusively and conclusively
settled by mandatory arbitration conducted expeditiously in accordance with the
American Arbitration Association rules, by a single independent arbitrator. 
Such arbitration process shall take place within the Nashville, Tennessee
metropolitan area.  The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning.  Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. 
Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator.

17. Clawback.  As a condition of receiving the Performance Share Units, the
Grantee acknowledges and agrees that the Grantee’s rights, payments, and
benefits with respect to the Performance Share Units shall be subject to any
reduction, cancellation, forfeiture or recoupment, in whole or in part, upon the
occurrence of certain specified events, as may be required by any rule or
regulation of the Securities and Exchange Commission or by any applicable
national exchange, or by any other applicable law, rule or regulation, or as set
forth in a separate “clawback” or recoupment policy as may be adopted from time
to time by the Board or the Committee.  

18. Applicability of Plan.  The Performance Share Units and the Performance
Shares issued to the Grantee upon payment of the Performance Share Units shall
be subject to all terms and provisions of the Plan to the extent applicable to
performance share units and Shares. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.

19. Amendment and Termination.  This Agreement may be modified in any manner
consistent with Section 10 of the Plan.



9

--------------------------------------------------------------------------------

 

 

20. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules.  All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Performance
Share Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

21. Rights as Shareholder.  The holder of a Performance Share Unit Award shall
not be, nor have any of the rights or privileges of, a shareholder of the
Company in respect of any Performance Shares issuable upon the payment of a
vested Performance Share Unit unless and until a certificate or certificates
representing such Performance Shares shall have been issued by the Company to
such holder or, if the Common Stock is listed on a national securities exchange,
a book entry representing such Performance Shares has been made by the registrar
of the Company.

22. Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 



10

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

DOLLAR GENERAL CORPORATION

 

 

By:

 

Name:

 

Title:

 

 

 

GRANTEE

 

 

 

 [name] 

 

 



11

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule A to Performance Share Unit Award Agreement

 

Grant Date:

[                      ]

 

 

 

 

 

 

 

 

Target Number of Performance Share Units Awarded:

[                      ]

 

 

 

 

Performance Period:

For One-Year Goal:  Begins on [1st day of fiscal year that includes the Grant
Date] and ends on [last day of same fiscal year]

 

For Three-Year Goal:  Begins on [1st day of fiscal year that includes the Grant
Date] and ends on [last day of fiscal year [Grant Date fiscal year + 2]

 

 

Threshold, Target and Maximum Calculation Chart:

 

See attached Exhibit 1

 

 

 

 

 

 

Vesting Table:

 

 

 

Vesting Date

PSUs Subject to One-Year Goal/

Percentage Vested

PSUs Subject to Three-Year Goal/

Percentage Vested

April 1, [Grant Date year + 1 year]

33 1/3%

N/A

April 1, [Grant Date year + 2 years]

33 1/3%

N/A

April 1, [Grant Date year + 3 years]

33 1/3%

100%

 

 



12

 

--------------------------------------------------------------------------------

 

 

 

 

Exhibit 1 to Schedule A to Performance Share Unit Award Agreement

 

[       ] Performance Share Unit Matrix – Adjusted EBITDA

 

 

 

 

 

EBITDA Based Shares

Performance Level

EBITDA Result vs. Target

EBITDA Based Shares

Threshold

[     ]

[     ]

Target

[     ]

[     ]

Maximum

[     ]

[     ]

 

Note: Interpolate between all EBITDA results and award levels



13

 

--------------------------------------------------------------------------------

 

 

 

 

[       ] Performance Share Unit Matrix – Adjusted ROIC

 

 

 

 

 

ROIC Based Shares Earned – [     ]

Performance Level

ROIC Result vs. Target

ROIC Based Shares

Threshold

[     ]

[     ]

Target

[     ]

[     ]

Maximum

[     ]

[     ]

 

Note: Interpolate between all ROIC results and award levels

14

--------------------------------------------------------------------------------